Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 02/10/2022. In the instant amendment, claims 1, 8 and 13 have been amended.
Claims 1-4, and 6-14 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/15/2020, 08/28/2020, 04/15/2020, 12/10/2019, 11/21/2019 and 04/10/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2017/0072466 to Zehavi
[0017] Advantages of the foregoing may include, but are not limited to, the following. The additive manufacturing apparatuses and processes may more efficiently use powder dispensed during the operations to form the object or part. The powder that remain unfused after fusing operations may be reclaimed and reused for a subsequent dispensing operation so that less powder is wasted. This unfused powder may further be protected from unintended fusing and high temperatures. In some cases, when unfused powder is indirectly exposed to the higher temperatures required for fusing, this unfused powder may undergo caking. Reducing exposure of the powder to these higher temperatures may facilitate cleanup after the object has been completed. In addition, the reduced exposure can increase the amount of unfused powder that can be reclaimed and recycle
US 2014/0265048 to Burris
[0088] In one implementation, Block S130 retrieves a recycle history of the cartridge 200. For example, if the cartridge 200 is new and contains fresh powdered material, Block S130 can collect a cartridge history indicating the same. Similarly, if the cartridge 200 was previously used in a build cycle to supply old powdered material to an additive manufacturing apparatus but then emptied, cleaned, and refilled with new (i.e., fresh) powdered material, the database can clear a powder history associated with the cartridge 200 and update the computer file with the date that the cartridge 200 was filled with the new powder, and Block S130 can retrieve this date in addition to an age, a supplier, and/or a number of open-and-reseal cycles, etc. of the cartridge 200. In these examples, Block S130 can thus receive an age of material contained within the cartridge 200 based on a date on which the cartridge 200 was (re)filled with fresh material.

US 2019/0054690 to Feng
[0024] Another consideration can relate to recyclability. In a typical 3-dimensional printing job, e.g., using Multi Jet Fusion from Hewlett-Packard, approximately 10 wt % to 40 wt %, or about 20 wt %, of powder might be fused and consolidated into printed parts, and the rest of the powder stays in powder form. It can be a benefit to the user in reducing costs if part or all of the remaining powder can be re-used in subsequent printing jobs. For example, the “unused” powder can be recycled and mixed with some fresh powder for a subsequent build. Providing a powder build material with a good recyclability can be achieved using a polymer having a relatively stable molecular weight, color, particle size, and powder flowability (after being heated during the build process). Thus, when admixing the “used” powder with another portion of fresh powder, an acceptable product remains for re-use. Notably, other additives may be present in the powder build material other than the polymer, e.g., flow aid, antioxidants, or other stabilizing agents.

US 2008/0006958 to Davidson
[0076] In some embodiments of a 3D printer, once a completed part has been removed from the build chamber it can be placed in a depowdering chamber 190 to remove any remaining loose powder from the part. The depowdering chamber 190 may include a screen above a funnel shaped container which is also plumbed to the valve 600, such that any excess powder cleaned from the part can be sucked back to the dispensing hopper 400 for recycling. In an alternative embodiment, the final depowdering can be carried out within the build chamber itself, with the loose powder being sucked through the choke plates of the build surface 300 and back to the dispensing hopper 400.

[0077] Once all the available excess powder has been recycled from the various parts of the 3D printer, additional powder can be added to the dispensing hopper 400 by connecting a powder container 200 to the valve 600. The powder container 200 can then be used to top off the dispensing hopper 400 so that sufficient powder is in the dispensing hopper 400 to start a new print run. It should be noted that the valve 600 may be connected to any number of powder sources, including all or some of those listed above, and may either be manually actuated to provide an airflow from a given source to the dispensing hopper 400, or be automatically controlled to provide an airflow to a number of individual sources in any given order.

US 2017/0120529 to Demuth
[0099] In some embodiments, prediction of final print quality based on the results of in-process (in real-time or in-situ) characterizations of powder samples may be performed by simulations using a set of models. For example, dimensional controls of the printed object may rely on a resolution of the incident beam and a temperature gradient of powders across the boundary of melted region. The melted region may expand beyond the intended boundary if the temperature does not drop quick enough across the boundary and result in exceeding the tolerance of the dimensional requirement. The temperature gradient may be simulated by a heat transfer model which calculates a heat conduction rate based on properties of powders such as on the compositions and sizes of powders. If the predicted dimension of a printed object by the simulation model exceeds the tolerance of dimensional requirement, at 530, processor 401 may determine to abort the print process. Process 500 may proceed from 530 to 540.

The prior art of record (Zehavi in view of Burris, Feng, Davidson and Demuth) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... estimate fresh and recycled powder use and recycled powder creation by the 3D printer for an incoming set of print job based on a set of past print jobs; and manage fresh and recycled powder resources between a primary and secondary powder supply based on the powder estimate and the stored information about powder resources: wherein the processor is further programmed to update an order of the set of print jobs to alter an amount of powder to be retrieved from the secondary powder supply” and similarly recited in such manners in other independent claims 8 and 13.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-4 and 6-14 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193